Allowable Subject Matter
Claims 1, 2, 4-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, and 4-6, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the apparatus, particularly including, “a fourth transistor having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the eighth current terminal coupled to the fifth current terminal; a fifth transistor having a ninth current terminal, a tenth current terminal, and a fifth control terminal, the fifth control terminal coupled to the fourth control terminal and the ninth current terminal coupled to the seventh current terminal; a first amplifier having a first inverting input and a first amplifier output, the first inverting input coupled to the tenth current terminal and the first amplifier output coupled to the first control terminal; a second amplifier having a second amplifier output coupled to the second control terminal and to the third control terminal; and a third amplifier having a second inverting input coupled to the second current terminal, a non-inverting input coupled to the fifth current terminal, and a third amplifier output coupled to the fourth control terminal” 
With respect to claims 7 and 9-14, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the apparatus, particularly including, “a fourth transistor having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the eighth current terminal coupled to the fifth current terminal, the first amplifier configured to receive a voltage indicating a current through the fourth transistor; and a second amplifier coupled to the second control terminal and to the third control terminal, the second amplifier configured to control a first voltage across the second transistor and a second voltage across the third transistor” in combination with all of the remaining limitations as recited in claim 7.
With respect to claims 15-20, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the system, particularly including, “a fourth transistor having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the eighth current terminal coupled to the fifth current terminal; a fifth transistor having a ninth current terminal, a tenth current terminal, and a fifth control terminal, the fifth control terminal coupled to the fourth control terminal and the ninth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838